DETAILED ACTION

 	The amendment filed February 22, 2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thyberg et al. (4,047,709).
 	The patent to Thyberg et al. shows a gripping device capable of handling certain sized containers comprising a number of non-bending fingers (2) each having a gripping surface (2a) and a non-gripping surface (2c) that is corrugated (2d).  Regarding claim 3, as best shown in Figures 2A and 2B, multiple fingers (2) are coupled to a respective finger support (1).
Response to Arguments
 3.	Each of the Thyberg et al. fingers, as best shown in Figure 1A, comprises a non-gripping surface (2c) which is identified as an intermediate portion in the Thyberg et al. specification.  The surface of this intermediate or non-gripping portion is fully corrugated by a succession of grooves (2d).  The fact that the fingers (2) also contain a foot portion (2b) for engaging coil springs does not preclude the fingers from having a fully corrugated, non-gripping surface as broadly as recited in claim 1.

Claim Rejections - 35 USC § 103
 4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (8,011,708).
 	The patent to Becker et al. shows an embodiment in Figures 2a and 2b comprising a pair of gripper fingers (15) each having an angled outer surface disposed opposite to an inner gripping surface.  While the gripping surfaces appear to be relatively smooth, the outer “non-gripping” surfaces appear to be fully corrugated with alternating grooves or serrations.  Further, it is pointed out that these fingers can be formed integrally with the entire gripper or added later (see col. 3, lines 18-21 and col. 5, lines 13-18).  Also, various parts of the Becker et al. gripper can be manufactured to provide “highly rigid” components (see col. 3, lines 29-31).  
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form at least the fingers (15) of the Becker et al. gripper as highly rigid elements in order to reliably handle relatively heavy articles.  The resulting rigid fingers would have a fully-corrugated, outer, non-gripping surface similar to that depicted in Figs 2a and 2b of the Becker et al. patent.

6.  	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Thyberg et al. (4,047,709) or Becker et al. (8,011,708) in view of Dujardin et al. (7,771,188).
 	Neither Thyberg et al. nor Becker et al. specifically describes the gripping surfaces of their fingers as being sand blasted.

	It would have been obvious to a person having ordinary skill in the art to sand-blast the gripping surfaces of either the Thyberg et al. or Becker et al. fingers, as taught by Dujardin et al., in order to increase the coefficient of friction and therefor the gripping ability of the fingers.

7. 	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (8,011,708) in view of Chhatpar et al. (2014/0005829).
 	While the Becker et al. gripping system is clearly capable of handling conventional sample containers, there is no specific disclosure of handling sample containers within a processing system including a number of racks as called for in the above claims.
 	The publication to Chhatpar et al. shows a sample container processing system comprising racks (105) for holding a plurality of closely spaced sample containers wherein a robotic end effector can access individual containers supported in the rack.
	It would have been obvious to one of ordinary skill in the art to use the Becker et al. gripper as the end effector in the Chhatpar et al. system in order to efficiently grip individual sample containers for removing or placing within a support on a rack.
 	Regarding claim 9, depending on the type or size of the sample containers being processed, the resulting rack could obviously have its supports patterned within an array dimensioned similarly to the range set forth in claim 9 in order to accommodate a certain sized set of containers.
Response to Arguments
8. 	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection relies on the Becker et al. reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buck (4,576,067) shows a gripping jaw (7) with a convex, fully corrugated, non-gripping surface (12).

10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/1/2021